Citation Nr: 0008238	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the 80 percent disability rating assigned for the 
appellant's service-connected status post herpes encephalitis 
with seizure disorder is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from November 1981 to 
July 1997.

This appeal arises from a September 1997, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision which, in pertinent part, granted the 
appellant entitlement to service connection for status post 
herpes encephalitis with seizure disorder, evaluated as 10 
percent disabling, effective July 15, 1997.  VARO 
subsequently increased the appellant's disability rating to 
80 percent disabling, effective from July 15, 1997, in a July 
1999 rating decision.

The record does not show that VARO expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The Board notes that the appellant, through his 
representative, in his November 1999 Statement of Accredited 
Representative in Appealed Case, appears to raise the issue 
of a total rating based upon individual unemployability, and 
this issue is referred to VARO for appropriate action.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
status post herpes encephalitis with seizure disorder 
approximate at least one major seizure in three months over 
the last year, but do not include at least one major seizure 
per month over the last year.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected status 
post herpes encephalitis with seizure disorder, are no more 
than 80 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 8000, 8910 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet. App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Service medical records reveal that the appellant developed 
herpes encephalitis in approximately January 1996, which 
presented as a severe headache, numbness of the right arm and 
leg, slurred speech, and a "black out" episode.  He was 
transferred from a military hospital to Rebsamen Regional 
Medical Center, and subsequently to a VA hospital where a 
diagnosis of herpes encephalitis was made.  He was later 
referred to Timber Ridge Ranch NeuroRehabilitation Center in 
April 1996 for potential rehabilitation of cognitive 
dysfunction.  The appellant was readmitted to the VA hospital 
following seizure activity in September 1996.  According to 
his wife, the appellant had generalized abnormal jerking of 
all four extremities, with his eyes rolled up and with foam 
in his mouth lasting for a few minutes, after which, he 
remained grossly confused and complained of a mild headache.  
The appellant was placed on Dilantin and discharged.  He was 
readmitted a day later due to seizure activity.  Adjustment 
was made to his seizure medication, with the addition of 
Depakote, and his Dilantin was decreased slightly.  He 
experienced no more seizures while in the hospital and was 
released.

An October 1996 letter from the appellant's treating VA 
physician, B. S. Boop, M.D., indicated that the appellant 
continued to clear mentally in the hospital and returned to 
his pre-seizure level.  There was no evidence that he had had 
any further cognitive decline from his initial insult of 
herpes encephalitis in January 1996.

A January 1997 statement from a VA physician reported that it 
was his expectation that the appellant's cognitive 
performance was likely to improve because he was continuing 
to recover from an episode of herpes encephalitis.  Further, 
it was reported by this physician that if the appellant's 
seizure control was improved, as he was convinced was likely, 
then the impact on cognitive performance could be 
significantly alleviated.

A January 1997 Medical Evaluation Board summary reported that 
Tegretol and Depakote were added to the appellant's Dilantin, 
but that the attending neurologist was currently tapering the 
Depakote.  Physical evaluation was essentially normal with 
the exception of neurologic functions.  The impression was 
herpes encephalitis; impaired verbal skills and cognitive 
functioning secondary to the herpes encephalitis; and seizure 
disorder, secondary to the herpes encephalitis.  

The appellant was medically discharged from service in July 
1997.

A VA examination was conducted in August 1997.  The appellant 
reported that he was taking Dilantin and had had no residual 
seizures since November 1996.  The examiner diagnosed status 
post herpes encephalitis and seizure disorder.

A VA hospitalization report, for a period of admission from 
August 26 to 29, 1997, reported that the appellant presented 
to the emergency room with multiple episodes of increased 
frequency of starring spells.  It was noted that the 
appellant's last episode of seizures was in November 1996.  
However, two days prior to admission, his wife noticed him to 
have a generalized tonic clonic seizure associated with 
foaming at the mouth as well as tongue biting which last a 
few minutes.  Seizures recurred twice that night and the 
appellant was taken to the Medical Center East and admitted 
there.  He was discharged the next morning on August 26, 1997 
and, while at home, his wife noticed that there was increased 
frequency of the starring spells occurring more than one 
episode per hour, lasting up to 3 minutes and followed by a 
few seconds of slurred speech, so he was brought to the VA 
hospital.  The appellant also complained of a left frontal 
parietal headache for the last 3 days without radiation.  
While the appellant was being examined in the emergency room, 
he had another seizure with his head deviated to the left, 
and he became unresponsive.  The seizure lasted for about 3 
minutes and ended with twitching of the right lower lip as 
well as some grunting noises.  In view of the low Dilantin 
level when the seizure occurred, the appellant's Dilantin was 
increased to 500 mg.  The appellant was observed for two days 
without recurrence of seizures and was discharged to be 
followed in neurology.

An October 1997 letter from a Dr. Towbin was submitted.  Dr. 
Towbin reported that he had seen the appellant on several 
occasions since his initial admission to VA in February 1996.  
He indicated that, although the appellant had had 
breakthrough seizures with his initial regimen of 
antiepileptic therapy, his seizure control improved over the 
course of time with several changes in his antiepileptic drug 
therapy.  

Private treatment records from the Carroway Methodist Medical 
Center reported that the appellant was admitted in December 
1997.  He presented to the emergency room complaining of 
recurrent tonic/clonic seizures associated with loss of 
consciousness, post ictal confusion, and bladder 
incontinence.  His last seizure was reportedly in August 
1997.  His dosage of Dilantin had recently been increased, 
and his Tegretol had been discontinued secondary to 
intolerance (drowsiness).  It was felt that the appellant had 
a seizure secondary to a subtherapeutic Dilantin level.  A 
lumbar puncture was not performed since the appellant had no 
sequelae, or symptoms which indicated a flare-up of his 
encephalitis.  He was felt to be in stable condition the 
following day, and discharged.

Additional treatment records from the Carroway Methodist 
Medical Center reported that the appellant was admitted on 
February 16, 1998.  His family stated that he "became glassy 
eyed" which is how his seizures usually occurred.  The 
appellant stated the he usually had grand mal seizures, but 
that he did not have one.  There was no reported post ictal 
state and the appellant was discharged.  Two days later, the 
appellant was readmitted following a seizure at a restaurant 
and one en route to the hospital.  The appellant had a total 
of three grand mal seizures on February 18, 1998, the day of 
his second admission.  Seizures ceased with Ativan.  The 
diagnosis was of grand mal seizures - uncontrolled.  The 
appellant reportedly had frequent the "starring spells" 
during which he was not responsive.  Tegretol was increased 
and "starring spells" decreased.  The appellant was 
discharged with his seizures disorder stable on increased 
medication.

A March 1998 statement from R. E. Hughes, M.D., of the 
Norwood Clinic, was submitted.  Dr. Hughes reported that the 
appellant's history of herpetic encephalitis left him with a 
serious seizure disorder which had been refractory to a 
number of different medications.  He indicated that he was 
currently attempting to find a medical regimen that would 
control the appellant's seizures adequately.  It was noted 
that because of his recurrent seizures and their 
unpredictability, the appellant was unable to operate an 
automobile or perform many other activities of daily living.  

A VA epilepsy and narcolepsy examination was conducted in 
October 1998.  A history of multiple seizures over the years 
secondary to encephalitis was indicated.  It was noted that 
the appellant was currently fairly well controlled on 
Dilantin 450 mg. a day, and Tegretol 400 mg. t.i.d.  The 
diagnosis was of complex partial seizure disorder with 
secondary generalization; status post herpes simplex 
encephalitis; and anterior grade memory disorder secondary to 
status post herpes simplex encephalitis.

Treatment records from Carraway Methodist Medical Center 
reported that the appellant was admitted in December 1998 
following "starring spells" times 5 over 36 to 48 hours.  
The appellant was provided medication and discharged home 
without seizure activity noted.  However, he returned, 
following tonic/clonic motor activity on the right side with 
starring to the right.  Medication was adjusted and the 
appellant was discharged to home.  

A January 1999 statement from the appellant's private 
physician, J. C. Brockington, M.D. of the Norwood Clinic, was 
submitted.  Dr. Brockington reported that, since 
approximately August 1997, the appellant had had intermittent 
flurries of seizures, which now required three medications 
for control.  He indicated that the appellant was highly 
prone to continued seizure activity, particularly if there is 
even slight fluctuation in the levels of his medication.  He 
expressed the opinion that the appellant would always have an 
underlying seizure disorder with cognitive problems.  

The schedular criteria for encephalitis, epidemic, chronic 
call for a 10 percent disability rating for minimum 
residuals, and a 100 percent rating for active febrile 
disease.  38 C.F.R. § 4.124a Diagnostic Code 8000 (1999).  

The schedular criteria for grand mal epilepsy call for an 80 
percent disability rating for seizures averaging at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly; and a 100 percent disability rating is 
warranted for seizures averaging at least 1 major seizure per 
month over the last year.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910 (1999).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 80 percent for service-connected status post 
herpes encephalitis with seizure disorder.  Fenderson, supra.  
The medical evidence reveals that current manifestations of 
the appellant's status post herpes encephalitis with seizure 
disorder, which include seizures occurring no more than once 
every 3 months over the past year, approximate the level of 
severity for an 80 percent disability rating under Diagnostic 
Code 8910.  There is no indication that the appellant has 
active febrile disease to warrant a 100 percent disability 
rating under Code 8000.  The Board's conclusion is based on 
the appellant's complete medical history, with particular 
emphasis upon summaries of his VA and private hospitalizations 
cited above, which do not reflect that he has averaged one 
major seizure per month over a year period since service 
connection was granted for this condition effective from July 
1997.

The Board has considered the statements of the appellant 
regarding the frequency and severity of his seizures 
associated with status post herpes encephalitis.  However, as 
mentioned, medical treatment records indicate that the 
appellant's seizures are somewhat controlled with medication.  
The objective medical evidence of record does not verify that 
he has seizures averaging 1 major seizure per month over the 
past year.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  

As a preponderance of the evidence is against the claim, the 
benefit of the doubt provisions are not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating above 80 percent for the appellant's 
service-connected status post herpes encephalitis with 
seizure disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Member, Board of Veterans' Appeals



 

